              Case 1:08-cr-00414-AWI Document 36 Filed 02/23/21 Page 1 of 3


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                            CASE NO. 1:08-CR-414 AWI
 8                           Plaintiff
                                                          ORDER DENYING MOTION FOR
 9              v.                                        EARLY TERMINATION OF
                                                          SUPERVISED RELEASE
10    RAYMOND FERENCI
                                                          (Doc. No. 34)
11                           Defendant
12

13

14          On June 19, 2009, following the Court’s acceptance of Defendant Raymond Ferenci’s
15 guilty plea pursuant to a plea agreement, the Court sentenced Ferenci to 78 months imprisonment

16 and 120 months of supervised release. See Doc. No. 24. Ferenci pled guilty to once count of 18

17 U.S.S. § 2252, possession of material involving the sexual exploitation of minors. Judgement was

18 later amended to include restitution. See Doc. No. 32.

19          On February 11, 2021, Defendant Raymond Ferenci filed a pro se motion for early
20 termination of supervised release. See Doc. No. 34. The motion is a single page in length. See

21 id. In the motion, Ferenci explains that he has great remorse for his crime, has been compliant

22 with supervised release for the last 7 years, and is 64 years old. See id.

23          Legal Standard
24          18 U.S.C. § 3583 inter alia permits a court to terminate a term of supervised release, after
25 considering various factors in 18 U.S.C. § 3553. See 18 U.S.C. § 3583(e); United States v.

26 Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Those factors are: (1) the nature and circumstances
27 of the offense and the nature and characteristics of the defendant, see § 3553(a)(1); (2) the need for

28 the sentence imposed to provide adequate deterrence, see § 3553(a)(2)(B); (3) the need for the
              Case 1:08-cr-00414-AWI Document 36 Filed 02/23/21 Page 2 of 3


 1 sentence imposed to protect the public from further crimes by the defendant, see § 3553(a)(2)(C);

 2 (4) the need for the sentence to provide the defendant with needed educational, vocational,

 3 medical, or other correctional treatment or aide, see § 3553(a)(2)(D); (5) the kind of sentence and

 4 the sentencing range established for the applicable category of offense in the sentencing

 5 guidelines, see § 3553(a)(4); (6) any pertinent policy statement issued by the Sentencing

 6 Commission, see § 3553(a)(5); (7) the need to avoid unwarranted sentence disparities, see §

 7 3553(a)(6); and (8) the need to provide restitution to any victims, see § 3553(a)(7). It is the

 8 defendant’s burden to demonstrate that early termination is warranted. United States v. Weber,

 9 451 F.3d 552, 559 n.9 (9th Cir. 2006). After considering these factors, a court may terminate

10 supervised release “if it is satisfied that such action is warranted by the conduct of the defendant

11 released and the interest of justice.” 18 U.S.C. § 3583(e)(1); Emmett, 749 F.3d at 819. In

12 considering the “interest of justice,” the Court may also consider any “undue hardship” that the

13 defendant might be suffering. See Emmett, 749 F.3d at 820. A district court must explain its

14 decision to either grant or deny a motion for early termination of supervised release. See id. at

15 820-21.

16          Discussion
17          After consideration, the Court finds that there is an insufficient basis for the Court to grant
18 relief at this time. The relevant factors of § 3553 are not sufficiently addressed in Ferenci’s single

19 page motion, nor is there an indication that Ferenci is facing an undue hardship. While the Court

20 would expect Ferenci to be remorseful, and the Court commends him for apparently being

21 compliant with his terms of supervised release for a period of 7 years, compliance is what

22 expected. See United States v. Lopez, 2019 U.S. Dist. LEXIS 194977, *2 (S.D. Cal. Nov. 7,

23 2019); United States v. Olson, 2018 U.S. Dist. LEXIS 161184, *3 (E.D. Cal. Sept. 20, 2018);

24 United States v. Bouchareb, 76 F.Supp.3d 478, 480 (S.D. N.Y. 2014). By itself, compliance is not

25 a sufficient basis for early termination. The Court requires additional information that

26 demonstrates that Ferenci does not pose a danger to the community and that early termination is
27 warranted. Therefore, the Court will deny Ferenci’s motion without prejudice to filing a second

28 motion with additional information.

                                                       2
             Case 1:08-cr-00414-AWI Document 36 Filed 02/23/21 Page 3 of 3


 1                                             ORDER
 2         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for early termination of
 3 supervised release (Doc. No. 34) is DENIED without prejudice to filing a second motion for early

 4 termination.

 5
     IT IS SO ORDERED.
 6

 7 Dated: February 23, 2021
                                              SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
